Exhibit 10.1






SECOND AMENDMENT TO
FOURTH AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED FINANCING AND SECURITY
AGREEMENT (this “Amendment”) is made this 12th day of July, 2016, by GP
Strategies Corporation, a Delaware corporation (“GP” or the “Borrower”), General
Physics (UK) Ltd., GP Strategies Holdings Limited, GP Strategies Limited and GP
Strategies Training Limited, each a company organized and existing under the
laws of England and Wales (each individually, a “UK Borrower” and collectively,
the “UK Borrowers”) and Wells Fargo Bank, National Association (the “Lender”).
RECITALS
A.The Borrower and the Lender are parties to a Fourth Amended and Restated
Financing and Security Agreement dated as of September 2, 2014, as amended by
the First Amendment to Fourth Amended and Restated Financing and Security
Agreement dated as of September 28, 2015, and by this Amendment, and as may be
further amended, restated, supplemented or otherwise modified hereafter (the
“Financing Agreement”), pursuant to which the Lender extended to the Borrower
certain credit facilities consisting of (i) a revolving credit facility in the
maximum principal amount of US Sixty Five Million Dollars ($65,000,000) (the
“Revolving Credit Facility”) with a letter of credit sub-facility in the maximum
aggregate stated amount of US Five Million Dollars ($5,000,000) (the “Letter of
Credit Facility”) and (ii) a term loan in the original principal amount of US
Forty Million Dollars ($40,000,000) (the “Term Loan”). All capitalized terms
used, but not specifically defined herein, shall have the meanings given to such
terms in the Financing Agreement.


B. The Borrower has requested an increase in the Letter of Credit Facility
established under the Revolving Credit Facility, and the Lender has agreed to
the Borrower’s request, subject to the terms and conditions of this Amendment.
AGREEMENTS
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrower, the UK
Borrowers and the Lender agree as follows:
1.The Recitals above are a part of this Amendment.


2.Each of the Borrower and the UK Borrowers represents and warrants to the
Lender as follows:


(a)It is an entity duly organized, and validly existing and, with respect to the
Borrower only, in good standing under the laws of the jurisdiction in which it
was organized, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in every jurisdiction where such
qualification is required, except where the failure to do so in such
jurisdiction would not have a material adverse effect on the ability of the
Borrower and the UK Borrowers taken as a whole to perform the Obligations, on
the conduct of the Borrower’s and the UK Borrowers’ operations taken as a whole,
on the Borrower’s and the UK Borrowers’ financial condition taken as a whole, or
on the value of, or the ability of Lender to realize upon, the Collateral.


(b)It has the power and authority to execute and deliver this Amendment and
perform its obligations hereunder and has taken all necessary and appropriate
corporate action to authorize the execution, delivery and performance of this
Amendment.





--------------------------------------------------------------------------------




(c)The Financing Agreement, as amended by this Amendment, and each of the other
Financing Documents to which it is a party remains in full force and effect, and
each constitutes its valid and legally binding obligation, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors' and secured
parties’ rights and remedies generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


3.The definitions of the following terms contained in Section 1.1 of the
Financing Agreement are hereby deleted in their entirety and replaced by the
following definitions:
“ ‘EURIBOR’ means the rate per annum (rounded upwards, if necessary to the
nearest 1/100 of 1%) published by ICE Benchmark Administration Limited (or if
not so published, then as determined by the Lender from another recognized
source or interbank quotation) as the London interbank offered rate for deposits
in EUROs for delivery of funds for periods of one (1) month; provided, however,
that if EURIBOR determined as provided above would be less than zero (0.0%),
then EURIBOR shall be deemed to be zero percent (0.0%).”
“ ‘LIBOR’ means the rate per annum (rounded upwards, if necessary to the nearest
1/100 of 1%) published by ICE Benchmark Administration Limited (or if not so
published, then as determined by the Lender from another recognized source or
interbank quotation) as the London interbank offered rate for deposits in United
States Dollars or Sterling for delivery of funds for a period of one (1) month;
provided, however, that if LIBOR determined as provided above would be less than
zero (0.0%), then LIBOR shall be deemed to be zero percent (0.0%).”
4.Letters of Credit Facility. Section 2.2.1(b) of the Financing Agreement is
hereby deleted in its entirety and replaced with the following:
“ (b) the sum of the aggregate face amount of the then outstanding Letters of
Credit (including the face amount of the requested Letter of Credit) does not
exceed Ten Million Dollars ($10,000,000).”
5.Any Notes executed in connection with the credit(s) subject to the Financing
Agreement may calculate interest rate equal to the sum of an index rate of
interest plus a margin rate of interest. In the event any index rate of interest
would be less than zero percent (0.0%), then the index rate of interest shall be
deemed to be zero percent (0.0%) and the applicable Note shall bear interest at
a rate equal to the margin rate of interest. The definitions of EURIBOR and
LIBOR contained in this Amendment shall replace the equivalent definitions
contained in any Notes.


6.After giving effect to this Amendment, the Borrower hereby ratifies and
confirms the representations, warranties and covenants contained in the
Financing Agreement, except that to the extent any such representation, warranty
or covenant by its express terms relates to an earlier date, such
representation, warranty or covenant, as applicable, was true and correct in all
material respects on and as of such earlier date. The Borrower, the UK Borrowers
and the Lender agree that this Amendment is not intended to and shall not cause
a novation with respect to any or all of the Obligations. Except as expressly
modified herein, all of the terms, conditions and provisions of the Financing
Agreement shall continue in full force and effect.


7.The Borrower shall pay at the time this Amendment is executed and delivered by
all of the parties hereto all fees, costs, charges and other expenses incurred
by the Lender in connection with this Amendment, including, but not limited to,
reasonable and properly documented fees and expenses of the counsel for the
Lender.





--------------------------------------------------------------------------------




8.This Amendment is one of the Financing Documents. This Amendment may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and all
taken together shall constitute but one and the same agreement. Each party to
this Amendment agrees that the respective signatures of the parties may be
delivered by fax, “.pdf,” or other electronic means acceptable to the Lender and
that the parties may rely on a signature so delivered as an original. Any party
who chooses to deliver its signature in such manner agrees to provide promptly
to the other parties a copy of this Amendment with its inked signature, but the
party's failure to deliver a copy of this Amendment with its inked signature
shall not affect the validity, enforceability and binding effect of this
Amendment.
[Signatures Follow on Next Page]





--------------------------------------------------------------------------------








Signature Page 1 of 2 to
Second Amendment to Fourth Amended and Restated Financing and Security Agreement


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWERS:


GP STRATEGIES CORPORATION




By: /s/ Sharon Esposito-Mayer
Name: Sharon Esposito-Mayer
Title: Executive Vice President and
Chief Financial Officer


GENERAL PHYSICS (UK) LTD.




By: /s/ Douglas Sharp
Name: Douglas Sharp
Title: Director


GP Strategies Holdings Limited




By: /s/ Douglas Sharp
Name: Douglas Sharp
Title: Director


GP STRATEGIES LIMITED




By: /s/ Douglas Sharp
Name: Douglas Sharp
Title: Director


GP STRATEGIES TRAINING LIMITED




By: /s/ Douglas Sharp
Name: Douglas Sharp
Title: Director








Signature Page 2 of 2 to
Second Amendment to Fourth Amended and Restated Financing and Security Agreement





--------------------------------------------------------------------------------






LENDER


WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Lucy Campbell
Name: Lucy Campbell
Title: Senior Vice President / Loan Team Manager





